Matter of Malizia v Ambro (2019 NY Slip Op 06177)





Matter of Malizia v Ambro


2019 NY Slip Op 06177


Decided on August 21, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 21, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOSEPH J. MALTESE
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2019-05691

[*1]In the Matter of John J. Malizia, petitioner,
vRichard Ambro, etc., respondent. James J. O'Rourke & Assoc., PLLC, Smithtown, NY, for petitioner.

Letitia James, Attorney General, New York, NY (Todd A. Spiegelman of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Richard Ambro, a Justice of the Supreme Court, Suffolk County, to issue to the petitioner a certificate of relief from disabilities pursuant to Correction Law § 702 to permit him to possess and use a firearm.  
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements. 
 
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought. 

BALKIN, J.P., MALTESE, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court